PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/646039
Filing Date: 10 Jul 2017
Appellant(s): SUN ET AL. 



__________________
Kenneth D. Wright
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed January 27, 2022.



1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 28, 2015 from which the appeal is taken is being maintained by the examiner except for the ground of rejection listed under the subheading “Withdrawn Rejections.”.            Pursuant to MPEP 1207.03(a), the following ground of rejection is simplified as follows:
          - Ground of rejection for claims 20-21, 43-45 and 48-50 is changed from Doscher in view of Mancini and Kondow  to  Doscher in view of Mancini.
The following ground(s) of rejection are applicable to the appealed claims.

a) Claims 11-14, 16-18, 22-25, 53, 55-62 and 64 rejected under 35 U.S.C. 103 as obvious over Doscher et al. (U.S. PGPub. No. 20130230273), hereinafter “Doscher”, in view of Mancini et al. (U.S. Pat. No. 7507638), hereinafter “Mancini”, and Kondow et al. (U.S. Pat. No. 5937274), hereinafter “Kondow”:
--Claims 11, 12, 13, 14, 16, 17, 18, 22, 23, 53, 55, 56, 57, 58, 59, 60, 61, 62, 64: Doscher teaches a method for attaching an optical fiber to an IC die having an opto-electronic component (Fig. 3-5, [0012]), comprising
prior to singulating a wafer, forming alignment holes on the backside of the wafer by using standard lithography patterning method ([0032, 0040]), the holes extending partially into the wafer for connection between the IC die and an optical fiber ([0034, 0038]);
mounting the optical fiber to the IC die after singulation ([0035, 0039-0040]).
Doscher is silent about the details of the standard lithography patterning method.      Mancini, also directed to a method of forming holes from the backside of a wafer prior to singulation, teaches that forming the holes may comprise
providing a semiconductor wafer having a backside (Fig. 1);      thinning the semiconductor wafer backside (Fig. 2);
forming a photoresist mask on the semiconductor wafer backside, wherein the photoresist mask aligns to the scribe lines on the front side of the semiconductor wafer (Col. 2, Line 37 through Col. 3, Line 12) and exposes particular regions of the semiconductor wafer backside (Fig. 3);
etching the semiconductor wafer backside at the particular regions to form a plurality of line features to a prescribed depth (Fig. 4-5, 12); removing the photoresist mask (Fig. 6);      singulating the semiconductor wafer (Fig. 12).
Mancini further teaches that the etching the semiconductor wafer backside may be controlled by detection of an endpoint, wherein the endpoint signal is generated when a layer formed at a depth inside the wafer is detected by using optical spectrometry (Col. 3, Lines 26-31).
      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform the standard lithography patterning method to form the alignment holes in the invention of Doscher by using the method taught by Mancini because Doscher is silent about the details of the standard lithography patterning method, and Mancini teaches such lithography patterning method may be used to form holes in backside of a wafer prior to singulation.
       Doscher further teaches that a light beam emanates from an emitter passing through the optical fiber then detected by a photodetector at the other end of the optical fiber ([0004-0005, 0010-0012]), but fails to teach the material of the emitter or the photodetector.  Specifically, Doscher fails to teach that the emitter or the photodetector is a III-V die.
       Kondow teaches a method of connecting a photoemitter and a photodetector through an optical fiber, wherein both the photoemitter and the photodetector comprises III-V material (Col. 7, Line 64 through Col. 9, Line 24).  
      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to attach a III-V die to the optical fiber, wherein one end of the optical fiber is attached within the hole on a photoemitter or a photodetector on the wafer and the other end is attached to a photoemitter or a photodetector outside the wafer because Doscher teaches that a light beam emanates from an emitter passing through the optical fiber then detected by a photodetector at the other end of the optical fiber but fails to teach the material of the emitter or the photodetector, and Kondow teaches that the photoemitter or a photodetector may comprise a III-V material.
--Claims 24, 25: Doscher further teaches that the alignment holes are aligned to the position of opto-electronic component in the 1C die ([0031-0035, 0039]).  Mancini further teaches that the photoresist mask “has open trench regions, is formed on the backside of the substrate using standard lithography coupled with backside alignment techniques.  The trench regions are typically aligned to scribe grid regions defined on the frontside of the substrate” (Col. 1, Lines 44-53).  It is noted that the scribe grid regions defined on the front side of the wafer comprises optically detectable features.  It is further noted that such optically detectable features comprise convex and concave feature, wherein a concave feature may be considered a recess or a hole.

b) Claims 20-21, 43-45 and 48-51  rejected under 35 U.S.C. 103 as obvious over Doscher in view of Mancini:
--Claims 20, 21, 43, 44, 45, 48, 49, 50, 51: Doscher teaches a method for attaching an opto-electronic component (abstract) to an IC die (Fig. 3), comprising
prior to singulating a wafer, forming alignment holes on the backside of the wafer by using standard lithography patterning method ([0032, 0040]), the holes extending partially into the wafer for connection between the IC die and an optical fiber ([0034, 0038]);
mounting the optical fiber to the IC die after singulation ([0035, 0039-0040]).
      Doscher is silent about the details of the standard lithography patterning method. Mancini, also directed to a method of forming holes from the backside of a wafer prior to singulation, teaches that forming the holes may comprise
providing a semiconductor wafer having a backside(Fig. 1); thinning the semiconductor wafer backside (Fig. 2);
forming a photoresist mask on the semiconductor wafer backside, wherein the photoresist mask aligns to the scribe lines on the front side of the semiconductor wafer (Col. 2, Line 37 through Col. 3, Line 12) and exposes particular regions of the semiconductor wafer backside (Fig. 3);
etching the semiconductor wafer backside at the particular regions to form a plurality of line features to a prescribed depth (Fig. 4-5, 12); removing the photoresist mask (Fig. 6); singulating the semiconductor wafer (Fig. 12).
      Mancini further teaches that the etching the semiconductor wafer backside may be controlled by detection of an endpoint, wherein the endpoint signal is generated when a layer formed at a depth inside the wafer is detected by using optical spectrometry (Col. 3, Lines 26-31).
      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform the standard lithography patterning method to form the alignment holes in the invention of Doscher by using the method taught by Mancini because Doscher is silent about the details of the standard lithography patterning method, and Mancini teaches such lithography patterning method may be used to form holes in backside of a wafer prior to singulation.          It is noted that the optical fiber is an optical component.

c) Claims 46-47 rejected under 35 U.S.C. 103 as obvious over Doscher in view of Mancini as applied to claim 20 above, and further in view of Kondow:--Claims 46: Doscher modified by Mancini teaches the invention as above.  Doscher further teaches that a light beam emanates from an emitter passing through the optical fiber then detected by a photodetector at the other end of the optical fiber ([0004-0005, 0010-0012]), but fails to teach the material of the emitter or the photodetector.  
       Kondow teaches a method of connecting a photoemitter and a photodetector through an optical fiber, wherein both the photoemitter and the photodetector comprises III-V material (Col. 7, Line 64 through Col. 9, Line 24).  
      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to attach a III-V die to the optical fiber, wherein one end of the optical fiber is attached within the hole on a photoemitter or a photodetector on the wafer and the other end is attached to a photoemitter or a photodetector outside the wafer because Doscher teaches that a light beam emanates from an emitter passing through the optical fiber then detected by a photodetector at the other end of the optical fiber but fails to teach the material of the emitter or the photodetector, and Kondow teaches that the photoemitter or a photodetector may comprise a III-V material.--Claim 47: It is noted that the optical fiber may be considered an optical waveguide that is connected to the III-V die. 

d) Claim 19 rejected under 35 U.S.C. 103 as obvious over Doscher in view of Mancini and Kondow as applied to claim 18 above, and further in view of Lebens et al. (U.S. Pat. No. 6521513), hereinafter “Lebens”: --Claim 19: Doscher as modified by Mancini teaches the invention as above. Mancini is silent about the chemical composition of the endpoint layer. Lebens, also directed to a method of singulating a wafer, teaches that an oxide layer may be used as an etch stop layer when etching the backside of the wafer (Col. 5, Lines 60-65). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use an oxide layer as the endpoint layer in the invention of Doscher as modified by Mancini because Mancini is silent about the chemical composition of the endpoint layer and Lebens teaches that an oxide layer may be used as an etch stop layer when etching the backside of the wafer. 

e) Claims 11-14 and 16-25 rejected under 35 U.S.C. 103 as obvious over Doscher in view of Lebens and Kondow:
--Claims 11, 12, 13, 14, 16, 17, 18, 19, 20, 21, 22, 23: Doscher teaches a method for attaching an optical fiber to an 1C die (Fig. 3), comprising prior to singulating a wafer, forming alignment holes on the backside of the wafer by using standard lithography patterning method ([0032, 0040]), the holes extending partially into the wafer for connection between the 1C die and an optical fiber ([0034, 0038]);
mounting the optical fiber to the 1C die after singulation ([0035, 0039-0040]).
 Doscher is silent about the details of the standard lithography patterning method. 
Lebens, also directed to a method of forming holes from the backside of a wafer prior to singulation, teaches that forming the holes may comprise thinning the semiconductor wafer backside (Col. 5, Lines 5-8); forming a photoresist mask on the semiconductor wafer backside, wherein the photoresist mask aligns to the scribe lines on the front side of the semiconductor wafer (Col. 4, Line 63 through Col. 5, Line 9) and exposes particular regions of the semiconductor wafer backside (Fig. 2);
etching the semiconductor wafer backside at the particular regions to form a plurality of line features that stops at an oxide layer (Col. 5, Lines 10 through Col. 6, Line 27, Fig. 3);
removing the photoresist mask (Col. 6, Lines 28-30);      singulating the semiconductor wafer (Col. 6, Lines 38-41).
 Lebens further teaches that the etching the semiconductor wafer backside is performed to form slots that extend to the membrane 26 on the frontside of the wafer (Col. 3, Lines 26-31). Fig. 3 shows that the slot reveals the membrane 26.
 Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform the standard lithography patterning method to form the alignment holes in the invention of Doscher by using the method 
taught by Lebens because Doscher is silent about the details of the standard lithography patterning method, and Lebens teaches such lithography patterning method may be used to form holes in backside of a wafer prior to singulation.
 Doscher further teaches that a light beam emanates from an emitter passing through the optical fiber then detected by a photodetector at the other end of the optical fiber ([0004-0005, 0010]), but fails to teach the material of the emitter or the 
photodetector. Specifically, Doscher fails to teach that the emitter or the photodetector is a III-V die.
 Kondow teaches a method of connecting a photoemitter and a photodetector through an optical fiber, wherein both the photoemitter and the photodetector comprises III-V material (Col. 7, Line 64 through Col. 9, Line 24). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to attach a III-V die to the optical fiber, wherein one end of the optical fiber is attached within the hole on a photoemitter or a photodetector 
on the wafer and the other end is attached to a photoemitter or a photodetector outside the wafer because Doscher teaches that a light beam emanates from an emitter passing through the optical fiber then detected by a photodetector at the other end of 
the optical fiber but fails to teach the material of the emitter or the photodetector, and Kondow teaches that the photoemitter or a photodetector may comprise a III-V material.
--Claims 24, 25: Doscher further teaches that the alignment holes are aligned to the position of opto-electronic component in the IC die ([0031-0035, 0039]).  Lebens further teaches that a back-to-front alignment system may be used to align the pattern formed on the backside of the wafer with the semiconductor dice defined on the front side of the wafer (Col. 4, Line 63 through Col. 5, Line 6).  It is noted that the semiconductor die defined on the front side of the wafer comprises optically detectable features.  It is further noted that such optically detectable features comprise convex and concave feature, wherein a concave feature may be considered a recess or a hole.
2) Withdrawn Rejections
None

3) Response to Arguments
a)  Doscher modified by Mancini and Kondow teaches attaching a III-V material die within an optical port on a semiconductor chip:        Doscher teaches a method of connecting an optical emitter or receiver to an optical fiber, wherein an optical signal is emitted from the optical emitter passing through the optical fiber and is received by the optical receiver at the other end of the optical fiber ([0004-0005], Fig. 5), comprising etching an alignment hole  20 in the backside of an IC die directly beneath an opto-electronic component 6 by using a buried oxide layer for etch endpoint, then attaching an end of an optical fiber within the alignment hole ([0044], Fig. 5)        Doscher further teaches that the opto-electronic component may be a photodiode ([0004-0005, 0025]) and the optical receiver may be a photodetector ([0005]), but fails to teach that the optical receiver may comprise a III-V material die.        Kondow, also directed to a method of transmitting signals between IC chips, teaches that a photoemitter may be connected to a photodetector by using an optical fiber, wherein the photodetector may comprise III-V optical semiconductor devices (Col. 7, Line 64 through Col. 9, Line 20; Fig. 6B).  It is noted that Fig. 6B shows the signal exiting the optical fiber 40 into the photodetector.        Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to use a photodetector comprising III-V optical semiconductor device as the optical receiver in the invention of Doscher because Doscher teaches that the optical receiver may be a photodetector but fails to teach that the optical receiver may comprise a III-V material die, and Kondow teaches that such photodetector may be used as such optical receiver.          It is noted that, in the discussion of the forming of the alignment holes in the Doscher reference, the Office action refers to paragraph 0038, i.e. “the holes extending partially into the wafer for connection between the IC die and an optical fiber ([0034, 0038])” (Page 4, Lines 8-9 of the Office action mailed May 13, 2021).  Paragraph 0038 of Doscher discloses “the alignment holes 20 may extend only partially through the backside of the IC die 4, without reaching the front side of the IC die 4, as will be discussed in more detail with respect to the embodiments of FIGS. 5-6B below” (emphasis added).  It is noted that Fig. 5 of Doscher in combination with Fig. 6B of Kondow would show that the optical receiver would be attached, via the optical fiber, to a spot within the alignment hole 20 in the backside of an IC die.           Regarding Appellant’s argument about the embodiment using alignment pins as described in Fig.4 of Doscher, it is noted that this is not the embodiment used in the Office action.  Rather, the Office action relies on the embodiment described in Fig.5-6B of Doscher, as explained above.         Regarding Appellant’s argument that the optical fiber ferrule 10 of Doscher is not a III-V material die, this argument is not applicable to the prosecution because the optical fiber ferrule 10 is used only in the embodiment described in Fig. 2-4 of Doscher, which are directed to etching from the front side of the IC die.           Regarding Appellant’s argument that in the invention of Doscher the alignment hole is formed for the specific and sole purpose of receiving the alignment pins 18 (Page  12, Lines 9-11 of Appellant’s argument), this argument is obviously incorrect since Fig. 5 clearly shows the optical fiber 8 is inserted into the alignment hole 20 in order to transmit signal from the optical emitter 6         Regarding Appellant’s argument that attaching a III-V die, via the optical fiber, to a spot within the etched region is not equivalent to the limitation “attaching a III-V material die within the etched region” because Kondow discloses the optical fiber as a separate structure with respect to the III-V die, this argument is not persuasive.  Since the optical fiber is attached to the III-V die, the combination of the III-V die and the optical fiber may be considered equivalent to the term “III-V material die” recited in claim 11.           Furthermore, it is noted that the term “attach” may refer to a direct physical attachment or an attachment via a connector.  For example, Salo et al. (U.S. PGPub. No. 20160003975) teaches attaching a radiosonde to a balloon via a cord, i.e. “the radiosonde 1 is attached to the balloon 3 by a cord 4”  in paragraph [0042] and DiFonzo et al. (U.S. Pat. No. 9780484) teaches attaching a label to a magnet by using a layer of adhesive, i.e. “attaching a label using a layer of adhesive to attach the label to the first magnet”  in Claim 2.  Thus, a person of skill in the art would interpret the limitation “attaching a III-V material die within the etched region” recited in claim 11 as including attaching the III-V material die within the etched region through a connector, such as a cord, cable, fiber, adhesive layer, etc.
b)  Doscher modified by Mancini teaches etching the backside of an IC die by using a photoresist mask for connecting an optical fiber:Doscher teaches etching an alignment hole  20 in the backside of an IC die directly beneath an opto-electronic component 6 by using “standard IC fabrication technology such as lithography”, then attaching an end of an optical fiber within the alignment hole ([0044], Fig. 5).  Doscher is silent about the details of the standard lithography technology.Mancini, also directed to a method of forming holes from the backside of a wafer prior to singulation, teaches that forming the holes may comprise
   forming a photoresist mask on the semiconductor wafer backside, wherein the photoresist mask aligns to the scribe lines on the front side of the semiconductor wafer (Col. 2, Line 37 through Col. 3, Line 12) and exposes particular regions of the semiconductor wafer backside to form a mask (Fig. 3);
    etching the semiconductor wafer backside at the particular regions to form a plurality of line features to a prescribed depth (Fig. 4-5, 12); then removing the photoresist mask (Fig. 6).   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method taught by Mancini to form the alignment holes 20 in the invention of Doscher because Doscher teaches to use standard lithography technology but is silent about the details, and Mancini teaches that such etching a pattern may be efficiently be performed by using such method.
c)  One of skill in the art would be motivated to combine Doscher with Mancini and Kondow:As explained in 3 a) and 3 b) above, one of skill in the art would be motivated to combine Doscher with Mancini and Kondow.
d)  Doscher modified by  Kondow teaches positioning an optical waveguide within the etched region, as recited in claim 16:Doscher modified by  Kondow teaches attaching an optical fiber and a die comprising a III-V material in the etched region, wherein an end of the optical fiber is attached to the etched region and the other end is connected to the die comprising a III-V material.  It is noted that an optical fiber, which direct light wave from an emitter to a detector, may be considered an optical waveguide. 
e)  Doscher modified by Mancini and Doscher modified by Lebens teaches aligning the photoresist mask by optical detecting optically detectable features done by looking toward the backside of the semiconductor wafer:       For broadest reasonable interpretation, the phrase “looking toward the backside of the semiconductor wafer” is interpreted as looking in the direction of the backside.  Thus, “looking toward the backside of the semiconductor wafer” occurs as long as the backside is on the imaginary line of sight, whether the backside is optically visible or not.  This is true even when the looking is done from the frontside of the wafer.       Doscher further teaches that the alignment holes are aligned to the position of opto-electronic component in the IC die ([0031-0035, 0039]).  Mancini teaches that the photoresist mask “has open trench regions, is formed on the backside of the substrate using standard lithography coupled with backside alignment techniques.  The trench regions are typically aligned to scribe grid regions defined on the frontside of the substrate” (Col. 1, Lines 44-53).  It is noted that the scribe grid regions defined on the front side of the wafer comprises optically detectable features.  It is further noted that such optically detectable features comprise convex and concave feature, wherein a concave feature may be considered a recess or a hole.       Lebens teaches that a back-to-front alignment system may be used to align the pattern formed on the backside of the wafer with the semiconductor dice defined on the front side of the wafer (Col. 4, Line 63 through Col. 5, Line 6).  It is noted that the semiconductor die defined on the front side of the wafer comprises optically detectable features.  It is further noted that such optically detectable features comprise convex and concave feature, wherein a concave feature may be considered a recess or a hole.
For the above reasons, it is believed that the rejections should be sustained. 
Respectfully submitted,
/THOMAS T PHAM/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716     

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.